—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 1, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Board found that claimant, without his employer’s permission, threw away certain documents and files belonging to the employer. As a result, he was discharged. The Board also found that claimant, an attorney, should have known that he should not have disposed of the files. Given these findings and the record before us, there is substantial evidence *930to support the Board’s conclusion that claimant’s actions constituted misconduct and that his employment therefore ended under disqualifying conditions. Claimant’s contentions to the contrary raise questions of credibility which were for the Board to resolve.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.